                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

ROSEMARY ALLEN                                                            PLAINTIFF

v.                         CASE NO. 3:20-CV-00062-BSM

NUCOR CORPORATION, d/b/a
NUCOR STEEL ARKANSAS, a division
of NUCOR CORPORATION;
JOHN DOES 1-5                                                          DEFENDANTS

                                        ORDER

      This case is dismissed with prejudice pursuant to the notice of dismissal filed by

Rosemary Allen and Nucor Corporation d/b/a Nucor Steel Arkansas, a division of Nucor

Corporation [Doc. No. 21]. See Fed. R. Civ. P. 41(a)(1)(A)(ii).

      IT IS SO ORDERED, this 30th day of June, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
